NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/022,403, which is a broadening reissue application of U.S. Application No. 14/939,152 (hereinafter the “152 Application"), entitled ELECTRONIC DEVICE AND BATTERY CHARE/DISCHARGE CONTROL METHOD THEREOF, which issued as U.S. Patent No. 9,853,476 (hereinafter the “476 Patent") on December 26, 2017.
The status of the claims is as follows:
Claims 28-47 are pending and examined herein.
Claims 28-47 are rejected.

I. STATUS OF CLAIMS
The 476 Patent issued with claims 1-27.
Applicant filed a preliminary amendment on September 16, 2020 (hereinafter the "2020 Preliminary Amendment") along with the filing of the present application.  In the 2020 Preliminary Amendment, claims 1-27 were cancelled and new claims 28-47 were added.
Therefore, claims 28-47 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a continuation reissue of U.S. Application No. 16/686,359, filed November 19, 2019, which is a reissue of the 152 Application, now the 476 Patent.  Examiners further acknowledge the Applicant’s claim of foreign priority to KR10-2014-0157840, filed November 13, 2014.

III. OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added. 


The amendment to the specification provided in the 2020 Preliminary Amendment is objected to because they are not compliant with one or more parts of the §1.173.  Since Applicant is attempting to add a new cross-noting paragraph to the specification of the 476 Patent, the entire paragraph must be underlined.  Appropriate correction is required in response to this Office action and will be required in any future response by Applicant.

IV. APPLICATION DATA SHEET/FILING RECEIPT
	The Applicant Data Sheet filed with the present reissue application on September 16, 2020 (hereinafter the “2020 ADS”) is objected to because it does not contain the proper Domestic Benefit information.  The 2020 ADS is missing a statement that the present application is a reissue of the 152 Application in addition to the other information cited therein and thus is not proper according to the guidelines outlined in the Reissue Application Filing Guide for Applications filed on or after September 16, 2012.1  Examiners note the 2020 ADS is otherwise proper.  Examiners suggest using the Corrected WebADS to correct the domestic priority to the 2020 ADS.2


V. OBJECTION TO SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification is required to be amended to provide proper antecedent basis for the “defined period of time” as recited in claims 28-47.  Following a review of the specification, Examiners are unable to find a corresponding feature in the 476 Patent corresponding to the “defined period of time” as recited.

VI. REJECTIONS – 35 U.S.C. §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29-47 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	Claim 28 recites: 
“in in response to identifying that the current location of the electronic device is among one or more predefined locations, is further configured to:
control the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level and
when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintain the charged level substantially at the first level for at least a defined period of time,
after maintaining the battery at the first level for the at least the defined period of time, control the power supply circuit to charge the battery to the second level”
wherein the at least one processor, in response to identifying that the current location of the electronic device is not among the one or more predefined locations, is further configured to: 
while the electronic device is connected to the external power source, control the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time”

Within this claimed language, Examiners find that “in response to identifying” whether the device is located in one predefined location or not, the battery is charged in two different manners.  The first manner occurs when the location is predefined and is a two stage charging, i.e., to a first level, then maintained at the first level for a defined period of time and then a second level.  The second manner is when the location is not predefined and is simply charging the battery to the second level.  
However, following a careful review of the 476 Patent and the support identified for the claims by the Applicant in the Explanation of Status and Support for All Changes to the Claims filed on September 16, 2020 (hereinafter the “Sept 2020 Support Statement”), Examiners do not find any support for such distinct manners of charging depending on the determined location of the device.  Rather FIG. 6C and col. 23, lines 4-64 of the 476 Patent only provides support for changing the charge level depending on which location (i.e., A, B or C) the device is located based on its GPS coordinates.  Each of locations A and C are predefined and location B is a new location (See 476 Patent at col. 23, lines 14-20 wherein A is a workplace, B is somewhere the user went and C is where user resides).  For example, if the device is in region A, charge the battery to level 620f; if the device is in region B, charge to level 620g, and if the device is in region C, charge to level 620h.
Based on this disclosure, Examiners do not find a disclosure or support for a two level charging operation “in response to” determining that the device is in one of the predefined locations (A or C) and a single level charging operation when the device is in an undefined location (B).  Therefore, Examiners conclude this feature was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  Because claims 29-37 depend from claim 28 and further claims 38-47 contain similar recitations, Examiners conclude these claims contain new matter for the same reasons as for claim 28.
Examiners do note that other portions of the 476 Patent discloses charging the battery to two levels, a first level over a first time period and a second level.  As shown in FIG. 6A and the related disclosure thereto, the battery is charged to different levels (i.e., voltage levels 620a, 620b or 620c) depending on the time of day.  However, Examiners do not find any disclosure of a combination of these two embodiments as now being recited in the claims, particularly wherein the battery is charged to a first level for a predefined period of time and then a second level “in response to identifying” the location of the device among “one or more predefined locations.”  For example, which method trumps the other, does the location determination trump the time of day or day of the week determination?  Or vice versa?  Examiners find that Applicant in these claims is attempting to combine distinct (mutually exclusive) embodiments to create or invention a new invention herein without providing any direction, support or disclosure in the 476 Patent to make such a new combination. 
Claims 28 and 38 further recite a two stage charging method comprising at step to “when a charged level of the battery reaches the first level … maintain the charge level substantially at the first level for at least a defined period of time” and “after maintaining the battery at the first level for at least the predefined period of time, control the power supply to charge the battery to the second level.”  However, Examiners do not find a written description of such a feature.  With regard to FIGS. 6A and 6B, the 476 Patent only discloses charging the battery to certain levels during certain times of the day (i.e., lunch time) or days of the week (i.e., Tuesday).  However, neither these figures nor the related disclosure require “maintaining the battery at the first level” for a “defined period of time” after reaching the first level.  Further, Examiners do not find support for charging to the second level after this undisclosed defined period of time at the first level.  Therefore, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  Because claims 29-37 depend from claim 28 and further claims 38-47 contain similar recitations, Examiners conclude these claims contain new matter for the same reasons as for claim 28.
Claim 34 further recites “in response to identifying that the current location is among one or more predefined locations” the processor is configured to “identify a time of charging the battery while the battery is being charged during the night based on whether the stat of the electronic device is in the first pattern.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “identifying” step “in response to” a location determination.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  
Claim 35 further recites “in response to identifying that the current location is among one or more predefined locations” the processor is configured to “determine the defined period of time to charge the battery to the second level based on the usage pattern information.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “determining” step “in response to” a location determination.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.
Claim 35 further recites determining “the defined period of time to charge the battery to the second level based on the usage pattern information.”  Claim 35 depends from claim 28 which recites maintaining “the charged level substantially at the first level for at least a defined period of time.”  Thus, the defined period of time is both a period of time to charge to the second level and a period of time for maintaining at the first level.  Following a review of the specification of the 476 Patent, Examiners do not find any use of the phrase “defined period of time” or any specific period of time that covers both these recited time periods.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  Because claim 45 contains similar recitations, Examiners conclude this claim contains new matter for the same reasons as for claim 35.
Claim 36 further recites “when the current location is among one or more predefined locations” the processor is configured to “control the display …” and further to “control the power supply to charge the battery to the at least second level without maintaining the charged level of the battery at the first level for at least the predefined period of time.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “determining” step “when” the device is among one of the predefined locations.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  Because claim 46 contains similar recitations, Examiners conclude this claim contains new matter for the same reasons as for claim 36.
Claim 37 recites “determine the at least one or more predefined location based on locations of the electronic device detected by the GPS and amounts of time at the locations of the electronic device.”  Applicant in the 2020 Support Statement states that col. 9, lines 15-37 provides support for such a limitation.  Examiners disagree and do not find support for this recitation.  Examiners find that neither Applicant’s cited section nor the remaining portions of the 476 Patent disclose or discuss a manner to which the locations are determined to be “predefined locations” based on both GPS determination and “amounts of time at the locations.”  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  Because claim 47 contains similar recitations, Examiners conclude this claim contains new matter for the same reasons as for claim 37.

VII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims the pending and examined claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “at least one processor…” (Claims 28-37)
A first means-plus-function phrase is recited in claim 28 (and included in each of dependent claims 29-37), which recites “at least one processor…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #1 in claim 28 recites: 
at least one processor operatively coupled to the power supply circuit, and 
wherein the at least one processor is configured to: 
generate usage pattern information regarding the battery based on location information; 
identify a current location of the electronic device by using the GPS module; 
wherein the at least one processor, in response to identifying that the current location of the electronic device is among one or more predefined locations, is further configured to: 
control the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and 
when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintain the charged level substantially at the first level for at least a defined period of time, 
after maintaining the battery at the first level for the at least the defined period of time, control the power supply circuit to charge the battery to the second level, 
wherein the at least one processor, in response to identifying that the current location of the electronic device is not among the one or more predefined locations, is further configured to: 
while the electronic device is connected to the external power source, control the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” and/or at least one of such is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular sufficient structure for performing the recited function.  
Second, Examiners have reviewed the specification of the 476 Patent and do not find that Applicant has provided any lexicographic definition of processor to accord any definite structures.
Third, Examiners find that one having ordinary skill in the art would not recognized “processor” as the name of a sufficiently definite structure for performing each of the functions recited in claims 28-37.  Rather one having ordinary skill in the art “would recognize processor to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used.” See Ex Parte Smith, Appeal No. 2012-007631, page 13 (PTAB March 14, 2013).
Third, Examiners find that any of the various processors known in the art, including those defined by the PTAB, would not be sufficiently definite structures for performing at least the function of generating a usage pattern regarding the battery, identify a current location of the battery using a GPS and performing the recited charging operations.  Such a function would require more than any generic processor or computer.
In view of the forgoing, not only do Examiner find that “processor” does not imply any sufficient structure consistently with the PTAB, but further find that none of the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #1 in claims 28-37.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor” in FL #1 as name of any specific or definite structure since it covers a variety of distinct circuit configurations that perform distinct functions.  Such a finding is consistent with the findings by the PTAB.  Furthermore, Examiners find insufficient evidence the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor” is a generic placeholder having no specific structure associated therewith.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
 (B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to generate “in response to identifying that the current location of the electronic device is among one or more predefined locations, …, 
control the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and 
when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintain the charged level substantially at the first level for at least a defined period of time, 
after maintaining the battery at the first level for the at least the defined period of time, control the power supply circuit to charge the battery to the second level” and
“in response to identifying that the current location of the electronic device is not among the one or more predefined locations, …, 
while the electronic device is connected to the external power source, control the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-37, particularly claim 28 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112(f).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 476 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 is the processor 120 shown in FIG. 1 of the 476 Patent or the application processor 210 shown in FIG. 2 of the 476 Patent.  Furthermore, as disclosed in the 476 Patent at col. 4, lines 51-59, the processor “comprises hardware such as circuitry configured for operation and can be embodied as one or more integrated circuit can receive commands from the above-mentioned other elements…”  Furthermore, the 476 Patent at col. 26, line 62 to col. 27, line 1 states “the computer, the processor, microprocessor controller or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc., that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein.”
Regarding the software structures of FL #1 as relating to first function of analyzing, Examiners do find several instances of analyzing a user’s pattern of the electronic device.  For example, at col. 6, line 58 to col. 7, line 8 of the 476 Patent, the processor may monitor the battery consumption of at least one application, the number of times of battery charging/discharging, time information, location information and when the battery continues to be charged.  Regarding the software structures of the identifying the current location using the GPS, col. 23, lines 4-64 of the 476 Patent, the processor may acquire information form the GPS to determine the location of the device.
However, Examiners are unable to find corresponding software structures, i.e., code or algorithm, for performing the remaining functions recited in FL #1, i.e., the controlling and maintaining functions in response to identifying the current location of the device.  As found above, the 476 Patent does not provide written description support for these recited functions of FL #1.  
Accordingly, Examiners are unable to clearly link sufficient software or other structures, i.e., an algorithm or code, for performing the all the functions recited in FL #1.  Because as noted above, a limitation invoking interpretation under 35 U.S.C. §112 (6th ¶) is limited to the corresponding structures, material or acts disclosed in the specification, FL #1 will be limited to those discloses in the 476 Patent that Examiners can find disclosed in the 476 Patent, particularly those related to the analyzing function.  Therefore, Examiners will limit FL #1 to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further to determine the location of the device.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

VIII. CLAIM REJECTIONS - 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. §112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness Rejections Claims 28-37
Claim limitation FL #1 as discussed above invokes pre-AIA  35 U.S.C. §112(f).  However, as further discussed above, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the respective claims 28-37 are indefinite and are rejected under 35 U.S.C. §112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR §1.75(d) and MPEP §608.01(o) and §2181.

IX. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The two reissue declarations by assignee, one for each inventor, filed September 16, 2020 (hereinafter the "2020 Reissue Declarations”) are acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2020 Reissue Declaration fail to state a proper error in the claims on which to base this reissue.  While Examiners recognize in the 2020 Reissue Declaration that Applicant states an error in “Applicant claimed less than they had a right to claim” and corrected this error by changing “rechargeable battery” to “battery,” Examiners do not find this statement sufficient under the rules.  Following a review of the entire disclosure of the 476 Patent, the invention is directed to the monitoring the discharge of a rechargeable battery, determining a usage pattern of the rechargeable battery and further recharging the rechargeable battery.  Furthermore, claims 28-47 are now directed to this same invention, monitoring the use/discharge of a battery, determining a usage pattern of the battery, and charging the battery to different levels.  Thus, whether the claims recite the battery is rechargeable or is just a battery does not affect the scope of the claims since the claims otherwise recite the battery is recharged, i.e., a rechargeable battery.  Therefore, the error and correction proposed by Applicant in the error statement is superfluous and does not affect the scope of the claims.  Specifically, Examiners do not find the removal of “rechargeable” is correcting any error nor do Examiners find any error in the presentation or removal of this feature.  Furthermore, a proper statement as provide in the rule above must first identify a claim to which Applicant seeks to broaden.  
Thus, Applicant is required to provide a new declaration with a statement of error with respect to 476 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 476 Patent partially or wholly inoperative or invalid.


X. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 28-47 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

Rejections Based on New Matter
Claims 28-47 and this reissue application as a whole are rejected as being based upon new matter being added to the disclosure.  Furthermore, because the claims contain new matter, Examiners find the claims also do not seek to reissue the 476 Patent for any invention disclosed in the 476 Patent, i.e., the claims fail the original patent requirement because the subject matter of the claims is not unequivocally disclosed in the 476 Patent.  This new matter is discussed above in the rejection under 35 U.S.C. §112(a). 

XI. CLAIM REJECTIONS – 35 U.S.C. §103
The Examiners find that because claims 28-37 are indefinite under 35 U.S.C. §112(b) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  Furthermore, because all claims are rejected under 35 U.S.C. §112(a), these rejections are provided to illustrate the closest prior art related to the claims as written.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Obviousness Rejections Applying Nicholson and Life Cycle
Claims 28-47 are rejected under 35 U.S.C. §103(a) as being obvious over U.S. Patent Application Publication No. 2015/0188324 to Nicholson et al. (hereinafter “Nicholson”) in view of U.S. Patent No. 6,337,560 to Kalogeropoulos et al. (hereinafter “Life Cycle”).
Regarding claim 28, Nicholson teaches an electronic device (See Nicholson FIG. 1, reprinted below) comprising: 

    PNG
    media_image1.png
    650
    570
    media_image1.png
    Greyscale

Nicholson FIG. 1
a battery (See FIG. 1 above, battery 196); 
a GPS module (See FIG. 1 above, GPS 199); 
power supply circuit (See FIG. 1 above, battery charger circuit 197/198); and 
at least one processor operatively coupled to the power supply circuit, and wherein the at least one processor is configured to: generate usage pattern information regarding the battery based on location information; identify a current location of the electronic device by using the GPS module; wherein the at least one processor, in response to identifying that the current location of the electronic device is among one or more predefined locations, is further configured to: control the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintain the charged level substantially at the first level for at least a defined period of time, after maintaining the battery at the first level for the at least the defined period of time, control the power supply circuit to charge the battery to the second level, wherein the at least one processor, in response to identifying that the current location of the electronic device is not among the one or more predefined locations, is further configured to: while the electronic device is connected to the external power source, control the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time (See Claim Interpretation Section above wherein FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device.  Thus, see FIG. 1 above and ¶¶0013-0018, note processor chipset 110 for hardware components.  Further see ¶¶0040-0049 and FIGS. 2A, 2B and 3 wherein the locations and calendar events are monitored by the device and compared to the usage pattern/calendar of the user to determine charging strategies.  For example, as noted in ¶0040, the processor is configured such that if the device is in determined to not be in a previously known location {step 218} and determination of not upcoming calendar event {step 212}, the device is set to fully charge {step 220 and 226}.  In another configuration, the processor can be configured such that when there is a determination the device is in a known location {step 218}, the device accesses the usage pattern data for the location and a determination of an event and potential disconnect {step 222}, the processor can modulate the current to fully charge the battery {steps 224, 220 and 226}).  Thus, if the location is not previously known, Nicholson will fully charge the battery and if the location is previously known, the device in Nicholson will access the calendar information regarding the manner to which to charge of the battery in the device.  However, Nicholson does not teach a first level, less than the fully charged, and a second level, at the fully charged level for the battery.
Nevertheless, Life Cycle teaches a method for charging a battery which develops a usage pattern for the battery charging such that on Wednesdays, the battery is charged to a maximum level of 4.2 volts, on the weekends the battery was charged to 4.0 volts and other days at 4.1 volts (See Life Cycle col. 9, line 47 to col. 11, line 15).  Thus, according to the usage pattern calendar of Life Cycle, the battery charging device will charge the battery to a first level while the electronic device is connected to an external power source (i.e., to 4.1 volts on Tuesday), the first level being lower than a second level (i.e., 4.2 volts), and when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintain the charged level substantially at the first level for at least a defined period of time (i.e., the battery on Tuesday while being connected to the charger will maintain 4.1 volts to be ready for expected use according to the usage pattern), after maintaining the battery at the first level for the at least the defined period of time, control the power supply circuit to charge the battery to the second level, wherein the at least one processor (on Wednesday after the defined period of time, i.e., Tuesday, has passed, if the device is still connected to the charger the charging device will charge the battery to 4.2 volts according to the usage pattern for Wednesdays).
It would have been obvious at the time the invention was made to add the usage pattern information as taught by Life Cycle, i.e., changed charge voltages depending on day of week, into the calendar information of Nicholson, such that when the calendar is accessed in the operation of Nicholson, the voltage is changed to at least first and second levels depending of the day of the week.  This combination would imply that when the calendar of Nicholson was accessed based on the known location, the calendar information would also include charge voltage information for the particular day as well as event data.  One having ordinary skill in the art would do so because as noted in Life Cycle, by monitoring and changing the charge voltage will increase the cycle life of the rechargeable battery while optimizing expected usage thereof (See Life Cycle col. 9, lines 47-61).
Regarding claim 29, Nicholson and Life Cycle teach the device of claim 28 and further wherein a first time period during which the battery charges to the first level is longer than a second time period during which the battery charges to the second level (Note these recitations fall under the controlling and maintaining functions in response to identifying location of the device of FL #1.  Further note FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device, which as discussed above for claim 28 is taught by Nicholson and Life Cycle.  Further note this limitation is merely a normal operation of Life Cycle at col. 9, line 47 to col. 11, line 15, wherein if a battery is at its minimum charge of 3.7 volts, charging it to 4.1 volts would take longer than the charge time from 4.1 volts to 4.2 volts all other factors being equal).
Regarding claim 30, Nicholson and Life Cycle teach the device of claim 28 and further wherein the usage pattern information comprises information related to a previous charging time period (See Nicholson ¶0039 and Life Cycle at col. 9, line 47 to col. 11, line 15).
Regarding claim 31, Nicholson and Life Cycle teach the device of claim 31 and further wherein the first level is in a range between 60 % ~ 80 % of the second level (Note these recitations fall under the controlling and maintaining functions in response to identifying location of the device of FL #1.  Further note FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device, which as discussed above for claim 28 is taught by Nicholson and Life Cycle.  Further see Life Cycle col. 10, line 56 to col. 11, line 4).
Regarding claim 32, Nicholson and Life Cycle teach the device of claim 31 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (Note proposed combination above.  See Life Cycle col. 9, line 47 to col. 11, line 15 wherein the 4.2 volts is the max charge for the battery).
Regarding claim 33, Nicholson and Life Cycle teach the device of claim 28 and further wherein the usage pattern information includes information regarding to a first pattern that a state that electronic device is connected to the external power source is continued over a certain time after a charging of the battery is completed (Note combination proposed above.  See Life Cycle col. 10, lines 25-55.  See also Nicholson ¶0039).
Regarding claim 34, Nicholson and Life Cycle teach the device of 33 and further wherein the at least one processor, in response to identifying that the current location of the electronic device is among the one or more predefined locations, is further configured to: identify duration time of charging of the battery while the battery is being charged during the night based on whether the state of the electronic device is the first pattern, and generate the usage pattern information based on the duration time of the charging of the battery (Note these recitations fall under the controlling and maintaining functions in response to identifying location of the device of FL #1.  Further note FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device, which as discussed above for claim 28 is taught by Nicholson and Life Cycle.  Further see ¶0039 of Nicholson wherein the time of day during charging is monitored to develop the usage pattern/calendar).
Regarding claim 35, Nicholson and Life Cycle teach the device of claim 28 and further wherein the at least one processor, in response to identifying that the current location of the electronic device is among the one or more predefined locations, is further configured to: determine the defined period of time to charge the battery to the second level based on the usage pattern information (Note these recitations fall under the controlling and maintaining functions in response to identifying location of the device of FL #1.  Further note FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device, which as discussed above for claim 28 is taught by Nicholson and Life Cycle.  See also Nicholson ¶0041 and Life Cycle col. 10, lines 25-55).
Regarding claim 36, Nicholson and Life Cycle teach the device of claim 28 and further wherein the electronic device further comprises a display (See Nicholson FIG. 1 above, display 192), and wherein the at least one processor, when the current location of the electronic device is among the one or more predefined locations, is further configured to: control the display to display a screen for changing battery charging mode, in response to receiving the user input for changing the battery charging mode, control the power supply circuit to charge the battery to the at least the second level without maintaining the charged level of the battery at the first level for the at least the defined period of time (Note these recitations fall under the controlling and maintaining functions in response to identifying location of the device of FL #1.  Further note FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device, which as discussed above for claim 28 is taught by Nicholson and Life Cycle.  Further see col. 11, lines 15-26 of Life Cycle wherein the user can interact with the device to override the charge voltage to a higher level).
Regarding claim 37, Nicholson and Life Cycle teach the device of claim 28 and further wherein the at least one processor is further configured to determine the at least one or more predefined location based on locations of the electronic device detected by the GPS module and amounts of time at the locations of the electronic device (Note these recitations fall under the controlling and maintaining functions in response to identifying location of the device of FL #1.  Further note FL #1 is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device, which as discussed above for claim 28 is taught by Nicholson and Life Cycle.  Further see Nicholson ¶0039).
Regarding claims 38-47, Examiners find that while they are method claims, they correspond in structures and scope to the apparatus claims 28-37 above, respectively and are rejected over Nicholson and Life Cycle for the same reasons.

Obviousness Rejections Applying Nicholson, Life Cycle
Claims 28-47 are rejected under 35 U.S.C. §103(a) as being obvious over Nicholson in view of Life Cycle and U.S. Patent Application Publication No. 2016/0241066 to Kim et al. (hereinafter “Kim”).  While Examiners find that Nicholson and Life Cycle teaches maintaining the charged level at the first level for at least a defined period of time, i.e., maintained at 4.0v on weekends, 4.1v. on Mondays and Tuesdays and increased to 4.2v on Wednesdays, even though not explicitly discussed in either Nicholson and Life Cycle, Examiners nevertheless find that such a maintenance of a charge voltage at an intended charge level would be known and obvious to a person having ordinary skill in the art.  Kim teaches a CCCV charge method which is well known in the art comprising a first period to provide a trickle charge, a second charge period in which the battery is charged with a constant current, a third period after the voltage reaches a threshold and charges the battery with a lesser current and constant voltage and a fourth period after the battery is completely charged and maintains the battery at this end of charging state (See Kim at least ¶0084).  It would thus have been obvious at the time the invention was made to incorporate the CCCV type charge method of Kim into the combination of Nicholson and Life Cycle.  One having ordinary skill in the art would do so to provide a charge method for a battery to desired charge voltages that minimizes heat emitted from the battery (See Kim ¶0010).  Furthermore, maintaining the battery as the end of charge state as suggested in the fourth period of Kim would keep the battery at the desired charge voltage so that the battery would be ready for the intended use thereof once removed from the charger.

XII. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Rejection over 359 Reissue Application and Nicholson
Claims 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29 and 31-34 of copending U.S. Application No. 16/686,359 (reference application-hereinafter the “359 Reissue Application”). Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of each of claims 28, 29 and 31-34 of the 359 Reissue Application reads on claims 28-33 pending and examined herein, when taken with Nicholson.  Examiners note claim interpretation of FL #1 which is limited to a processor, computer or microprocessor controller in association with a memory having software thereon that monitors one or more of the battery consumption of at least one application, the number of times of battery charging/discharging, time information of charging, location information during charging and when the battery continues to be charged, and further identifies the current location of the device.  Thus, claim 28 of the 359 Reissue Application reads generally on claim 28 herein, claim 29 of the 359 Reissue Application reads on claim 29 herein, claim 31 of the 359 Reissue Application reads on claim 30 herein, claim 32 of the 359 Reissue Application reads on claim 31 herein, claim 33 of the 359 Reissue Application reads on claim 32 herein, claim 34 of the 359 Reissue Application reads on claim 33 herein.  However, these claims do not require a GPS nor any identification of a location based on the GPS.  Nevertheless, these features are taught by Nicholson as discussed above.  It would thus have been obvious at the time the invention was made to use a GPS as taught by Nicholson in order to determine the location of the device and further determine the appropriate charging at this location.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

XIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 476 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.


XIV. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XV. CONCLUSION
Claims 28-47 are pending and examined.
Claims 28-47 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        










Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
        
        2 http://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf